DETAILED ACTION
Response to Arguments
Applicant's arguments, with respect to Double Patenting and 35 U.S.C. §112(b) rejection to Claim 1-20, see p.7-8, filed on 28 January 2022 have been fully considered and are persuasive.  The previous Double Patenting and 35 U.S.C. §112 rejection to Claim 1-20 are withdrawn after Claim 1/14/17 being amended and Terminal Disclaimer has been filed and approved.
	
Allowable Subject Matter
Claims 1-20 are allowed.
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the set of image data includes primary color data for at least four primary color values; wherein the at least four primary color values include a first white primary corresponding to a first white emitter and a second white primary corresponding to a second white emitter, wherein the first white emitter and the second white emitter have different color temperature values as claimed in independent claims 1/14/17.  The closest prior art, Toyoji et al. (JP 2003315529 A1), discloses a display with six primary colors with two white emitters.  However, the two white emitters is not provided as one of primary colors values of a set of image data.  Instead Toyoji uses the two white emitters to generate two sets of RGB primary color values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613